                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendants
                                                                                                                         THUNDER PROPERTIES, INC. AND
                                                                                                                     7   LAS VEGAS DEVELOPMENT GROUP, LLC
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10
                                                                                                                    11                              UNITED STATES DISTRICT COURT
                                                                                                                    12                                    DISTRICT OF NEVADA
                                                                                                                    13                                               ***
                                                                                                                    14   DITECH FINANCIAL LLC f/k/a GREEN         )
                                                                                                                         TREE SERVICING LLC,                      )
                                                                                                                    15                                            )
                                                                                                                                                       Plaintiff, )         Case No. 3:16-CV-00351-MMD-VPC
                                                                                                                    16                                            )
                                                                                                                         vs.                                      )
                                                                                                                    17                                            )
                                                                                                                         DORADO HOMEOWNERS ASSOCIATION; )
                                                                                                                    18   LAS VEGAS DEVELOPMENT GROUP, LLC; )
                                                                                                                         THUNDER PROPERTIES, INC.; and            )
                                                                                                                    19   NEVADA ASSOCIATION SERVICES, INC., )
                                                                                                                                                                  )
                                                                                                                    20                              Defendants. )
                                                                                                                                                                  )
                                                                                                                    21
                                                                                                                                          STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                    22                   RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                                                        (Second Request)
                                                                                                                    23
                                                                                                                                COMES NOW Plaintiffs, DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING
                                                                                                                    24
                                                                                                                         LLC; and Defendants, LAS VEGAS DEVELOPMENT GROUP, LLC and THUNDER
                                                                                                                    25
                                                                                                                         PROPERTIES, INC., by and through their undersigned counsel, and hereby stipulate and agree
                                                                                                                    26
                                                                                                                         as follows:
                                                                                                                    27
                                                                                                                                1.     On May 15, 2019, Plaintiff filed a Motion for Partial Summary Judgment herein
                                                                                                                    28
                                                                                                                                                                 Page 1 of 4                                10760 Serratina
                                                                                                                     1                [ECF #65].

                                                                                                                     2         2.     The Parties stipulated to extend the briefing schedule for Plaintiff’s Motion for

                                                                                                                     3                Summary Judgment on June 6, 2019. This stipulation was granted on June 7,

                                                                                                                     4                2019.

                                                                                                                     5         3.     Pursuant to the stipulation between the Parties, Counsel for Thunder Properties,

                                                                                                                     6                Inc. and Las Vegas Development Group, LLC had until June 19, 2019 to respond

                                                                                                                     7                to the Plaintiff’s Motion for Summary Judgment; however, counsel has been

                                                                                                                     8                intermittently out of the office dealing with a family matter. Further, counsel for
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                      Defendants has been required to devote time and attention to numerous other
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                pending legal matters since the filing of the Motion for Partial Summary

                                                                                                                    11                Judgment which have significantly detracted from the time available prepare a

                                                                                                                    12                response.

                                                                                                                    13         4.     As a result of the foregoing, Defendants have requested and shall be granted an

                                                                                                                    14                extension of time until July 3, 2019, in which to respond to the Plaintiff’s Motion

                                                                                                                    15                for Partial Summary Judgment.

                                                                                                                    16         5.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                    17         Dated this     19th        day of June, 2019.

                                                                                                                    18   ROGER P. CROTEAU &                              AKERMAN, LLP
                                                                                                                          ASSOCIATES, LTD.
                                                                                                                    19
                                                                                                                    20                                                    /s/ Jamie K. Combs
                                                                                                                          /s/ Timothy E. Rhoda                           JAMIE K. COMBS, ESQ.
                                                                                                                    21   TIMOTHY E. RHODA, ESQ.                          Nevada Bar No. 13088
                                                                                                                         Nevada Bar No. 7878                             1635 Village Center Circle, Ste. 200
                                                                                                                    22   9120 West Post Road, Suite 100                  Las Vegas, NV 89134
                                                                                                                         Las Vegas, Nevada 89148                         702-634-5000
                                                                                                                    23   (702) 254-7775                                  702-380-8572 (fax)
                                                                                                                         croteaulaw@croteaulaw.com                       Jamie.combs@akerman.com
                                                                                                                    24   Attorney for Defendants                         Attorney for Plaintiff
                                                                                                                         Thunder Properties, Inc. and                    Ditech Financial LLC
                                                                                                                    25   Las Vegas Development Group, LLC

                                                                                                                    26
                                                                                                                    27   //

                                                                                                                    28   //

                                                                                                                                                                  Page 2 of 4                                   10760 Serratina
                                                                                                                     1   Ditech Financial Llc F/k/a Green Tree Servicing Llc V.dorado Homeowners Association, et al

                                                                                                                     2                                                       Case No. 3:16-CV-00351-MMD-VPC

                                                                                                                     3            Stipulation and Order to Extend Time to Respond to Motion for Summary Judgment
                                                                                                                                                                                                  (Second Request)
                                                                                                                     4
                                                                                                                     5
                                                                                                                                                                IT IS SO ORDERED.
                                                                                                                     6
                                                                                                                     7                                          By:
                                                                                                                                                                        Judge, U.S. District Court
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                                                Dated: June 21, 2019
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10
                                                                                                                    11
                                                                                                                    12
                                                                                                                    13
                                                                                                                    14
                                                                                                                    15
                                                                                                                    16
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                              Page 3 of 4                               10760 Serratina
                                                                                                                     1                                 CERTIFICATE OF SERVICE

                                                                                                                     2         I HEREBY CERTIFY that on this           19th     day of June, 2019, I served via the

                                                                                                                     3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

                                                                                                                     4   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY

                                                                                                                     5   JUDGMENT (First Request) to the following parties:

                                                                                                                     6         Ariel E. Stern                           Michael Hetey
                                                                                                                               Jaime K. Combs                           Heather l. Trujillo
                                                                                                                     7         William Habdas                           Keith B Gibson
                                                                                                                               Akerman LLP                              Thorndal Armstrong Delk Balkenbush &
                                                                                                                     8         1635 Village Center Circle, Ste. 200     Eisinger
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                               Las Vegas, NV 89134                      1100 E. Bridger
                                                                                                                               ariel.stern@akerman.com                  PO Box 2070
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                               Jamie.combs@akerman.com                  Las Vegas, NV 89125
                                                                                                                    10         william.habdas@akerman.com               702-366-0622
                                                                                                                               Attorney for Plaintiff                   702-366-0327 (fax)
                                                                                                                    11         Ditech Financial LLC                     mch@thorndal.com
                                                                                                                                                                        hlt@thorndal.com
                                                                                                                    12                                                   kbg@thorndal.com
                                                                                                                                                                        Attorney for Defendant
                                                                                                                    13                                                  Dorado Homeowners’ Associations

                                                                                                                    14
                                                                                                                                                                      /s/ Timothy E. Rhoda
                                                                                                                    15                                                An employee of ROGER P. CROTEAU &
                                                                                                                                                                      ASSOCIATES, LTD.
                                                                                                                    16
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                 Page 4 of 4                                 10760 Serratina
